

Exhibit 10.26


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of February 1, 2014 by and
between Biohaven Pharmaceuticals, Inc., a Delaware corporation with an office at
234 Church Street, Suite 304, New Haven, Connecticut 06510 and its affiliates
and subsidiaries (collectively the “Company”) and Ms. Kimberly A. Gentile (the
“Executive”) of 7 Timber Lane Ellington, CT 06029 (telephone 860-871-1905 and
email: kimberly.gentile@hotmail.com).


The parties are entering into this Agreement in order to set forth the terms and
conditions under which the Executive shall be employed by the Company.


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, and in
consideration of the mutual covenants contained herein, agree as follows:


1.Employment. The Company hereby agrees to employ the Executive and the
Executive hereby accepts employment on the terms and conditions set forth
herein. The Executive’s employment with the Company shall commence on February
3, 2014.


2.Employment at Will. The Executive and the Company understand and agree that
the Executive is an employee at will, and that the Executive may resign, or the
Company may terminate the Executive’s employment, at any time and for any or for
no reason. Nothing in this Agreement shall be construed to alter the at-will
nature of the Executive’s employment, nor shall anything in this Agreement be
construed as providing the Executive with a definite term of employment.


3.Position. During the Executive’s employment with Company, the Executive shall
serve as Vice-President of Operations. The Executive shall perform those duties
generally required of persons in the position of Vice-President of Operations,
including but not limited to those responsibilities listed in Appendix A
(Employment Description), as well as such other duties, not inconsistent with
this Agreement, as the Board may from time to time direct. The Executive shall
report and be responsible to Robert M. Berman, MD the Chief Medical Officer of
the Company.


4.Scope of Services. The Executive agrees to devote the Executive’s full
business time (which shall involve forty (40) hours per week or more as needed)
and attention, skills and best efforts to the performance of the Executive’s
duties hereunder.


5.Salary, Compensation and Benefits.


5.1 Base Salary. During the Executive’s employment, the Company agrees to pay,
and the Executive agrees to accept, as the Executive’s salary for all services
to be rendered by the Executive hereunder, an annual salary of $210,000 (“Base
Salary”), payable at the same time that the Company pays its employees
generally, but no less that once per month. The Base Salary is subject to annual
increases in the sole discretion of the Board.



--------------------------------------------------------------------------------



5.2 Incentives, Savings and Retirement Plans. The Executive shall be entitled to
participate in all incentive, savings, and retirement plans, policies and
programs made available by the Company to executive-level employees generally
(“Plans”) at the discretion of the Board.


5.3 Fringe Benefits. During the Executive’s employment with the Company, the
Executive shall be entitled to the benefits of such group medical, travel and
accident, short and long-term disability and term life insurance, if any, as the
Company shall make generally available from time to time to executive-level
employees. The employee agrees that in lieu of Company provided medical
insurance Executive will be compensated at a flat rate of $500/month.


5.4 Reimbursement. The Company shall reimburse the Executive (or, in the
Company’s sole discretion, shall pay directly), upon presentation of vouchers
and other supporting documentation as the Company may reasonably require, for
reasonable out-of-pocket expenses incurred by the Executive relating to the
business or affairs of the Company or the performance of the Executive’s duties
hereunder, including, without limitation, reasonable expenses with respect to
entertainment, travel and similar items, provided that the incurring of such
expenses shall have been approved in accordance with the Company’s regular
reimbursement procedures and practices in effect from time to time.


5.5 Vacation. In addition to statutory holidays, the Executive shall be entitled
to three (3) weeks paid vacation each calendar year during the Executive’s
employment, accruing ratably each month.


5.6 Withholding. The Company may withhold from the Executive’s compensation all
applicable amounts required by law.


6.Payments Upon Termination of Employment. In the event the Executive’s
employment with the Company terminates for any reason (including death or
Disability (as hereinafter defined)), the Company shall pay to the Executive (i)
any Base Salary including accrued vacation pay, expense reimbursements,
compensation and benefits under any Plan, (as hereinafter defined), and any and
all benefits and other similar amounts, accrued but unpaid as of the date of
termination, and (ii) the awarded but unpaid portion, if any, of the Performance
Bonus for any prior or current year. In addition, upon termination of the
Executive’s employment with the Company by the Company without Cause or upon the
Executive’s resignation from employment for Good Reason, contingent upon the
Executive’s execution and delivery of a general release reasonably satisfactory
to the Company releasing the Company, its officers, agents, stockholders, and
affiliates from any liability for any matter other than for payments under this
Section 6 and contractual obligations under other written agreements, the
Company shall pay to the Executive an amount equal to six (6) months portion of
the Base Salary (“Severance”), to be paid over a like number of months
consistent with the Company’s normal payroll schedule; provided, however, that
in the event of the Executive’s material breach of any of the Related
Agreements, which breach, if reasonably susceptible to cure, has not been cured
to the satisfaction of the Company within ten (10) business days of the
Executive’s receipt of written notice of such breach, then the Company’s
obligation to pay Severance shall terminate and be of no further force or
effect.



--------------------------------------------------------------------------------



7.Non-Competition/Non-Solicitation. Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its subsidiaries
and affiliates and accordingly agrees as follows:


7.1 During the Employment Term and for a period of one year following the
earlier of (A) the expiration of the Employment Term and (B) the date Executive
ceases to be employed by the Company (the “‘Restricted Period”), Executive will
not directly or indirectly, (w) engage in any business for Executive’s own
account that competes directly or indirectly with the “Business of the Company”
(defined below), (x) enter the employ of, or render any services to, any person
engaged in any business that competes with the Business of the Company, or (y)
interfere with business relationships (whether formed before or after the
Effective Date) between the Company and customers or suppliers of, or
consultants to, the Company. The “Business of the Company” shall mean the
development and formulations of new pharmaceutical drugs to treat disorders of
the central nervous systems using glutamates or (iii) any business which the
Company conducts or has actively made plans to conduct (and Executive is aware
of such plans) as of the date of termination of employment.


7.2 During the Restricted Period, Executive will not, directly or indirectly,
(A) solicit or encourage to cease to work with the Company, or directly or
indirectly hire, any person who is an employee of or consultant then under
contract with the Company or who was an employee of or consultant then under
contract with the Company within the six month period preceding such activity
without the Company’s written consent, (B) solicit any customer of the Company
to cease doing business with the Company and (C) solicit any party in respect of
projects which the Company is working on or actively considering at the time of
termination of Executive’s employment.


7.3 It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 7 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in the Agreement is an
unenforceable restriction against Executive, the provisions of the Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


8.Executive’s Representations and Warranties. The Executive represents and
warrants that the Executive is not a party to any other employment,
non-competition, or other agreement or restriction which could interfere with
the Executive’s employment with the Company or the Executive’s or the Company’s
rights and obligations hereunder and that the Executive’s acceptance of
employment with the Company and the performance of the Executive’s duties
hereunder will not breach the provisions of any contract, agreement, or
understanding to which the Executive is party or any duty owed by the Executive
to any other person.





--------------------------------------------------------------------------------



9.Definitions. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meaning hereby assigned to them as follows:


9.1 “Cause” shall mean the Executive’s: (i) dishonesty of a material nature
(including, but not limited to, theft or embezzlement of Company funds or
assets); (ii) conviction of, or guilty plea or no contest plea, to a felony
charge or any misdemeanor involving moral turpitude, or the entry of a consent
decree with any governmental body; (iii) noncompliance in any material respect
with any laws or regulations, foreign or domestic, affecting the operation of
the Company’s business; (iv) violation of any express direction or any rule,
regulation or policy established by the Board that is consistent with the terms
of this Agreement, if such violation is likely to have a material adverse effect
on the Company; (v) material breach of this Agreement or material breach of the
Executive’s fiduciary duties to the Company; (vi) gross incompetence, gross
neglect, or gross misconduct in the performance of the Executive’s duties; (vii)
repeated and consistent failure to be present at work during normal business
hours except during vacation periods or absences due to temporary illness; or
(viii) abuse of alcohol or drugs which interferes with the Executive’s
performance of her duties. With respect to those circumstances of Cause set
forth in the preceding clauses (iii) through (viii) that are reasonably
susceptible to cure, Cause shall only exist where the Company has provided the
Executive with written notice of the alleged problem and the Executive has
failed to cure such condition to the satisfaction of the Company within ten (10)
business days.


9.2 “Disability” The Executive shall be deemed to have a Disability for purposes
of this Agreement either (i) if the Executive is deemed disabled for purposes of
any group or individual disability policy paid for by the Company and at the
time in effect, or (ii) if, in the good faith judgment of the Board, the
Executive is substantially unable to perform the Executive’s duties under this
Agreement for more than [ninety (90)] days, whether or not consecutive, in any
twelve (12) month period, by reason of a physical or mental illness or injury.


9.3 “Good Reason” shall mean, in the context of a resignation by the Executive,
a resignation that occurs within thirty (30) days following the Executive’s
first having knowledge of any material adverse change in the Executive’s
compensation or any material breach of this Agreement by the Company, provided
that in the case of a material breach, Good Reason shall only exist where the
Executive has provided the Company with written notice of the breach, the breach
is reasonably capable of being cured within a period often (10) business days,
and the Company has failed to cure within ten (10) business days.


10.Waivers and Amendments. The respective rights and obligations of the Company
and the Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Company and the Executive.


11.Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the Company’s successors and assigns.





--------------------------------------------------------------------------------



12.Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the subjects hereof
and supersede in their entirety all other or prior agreements, whether oral or
written, with respect thereto.


13.Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section), reputable commercial
overnight delivery service (including Federal Express and U.S. Postal Service
overnight delivery service) or, deposited with the U.S. Postal Service mailed
first class, registered or certified mail, postage prepaid, as set forth below:


If to the Company, addressed to:


Declan Doogan, M.D.
Executive Chairman
Biohaven Pharmaceuticals, Inc.
234 Church Street, Suite 301
New Haven, Connecticut 06510


If to the Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.


Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.


14. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of Connecticut (without giving effect to any
conflicts or choice of laws provisions thereof that would cause the application
of the domestic substantive laws of any other jurisdiction).


15. Consent to Jurisdiction


(a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE JURISDICTION OF ALL STATE
AND FEDERAL COURTS LOCATED IN NEW VANEN, CONNECTICUT, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION



--------------------------------------------------------------------------------



WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING,
WITHOUT LIMITATION, ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN AID OF
ARBITRATION, PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING TO
ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY HEREBY EXPRESSLY WAIVES ANY
AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE ANY
COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED ABOVE AND COVENANTS THAT IT
SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH IN
THIS SECTION, OR TO CHALLENGE OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT
OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.


(b) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 13 OF THIS AGREEMENT.


16. Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically such terms and provisions of this Agreement, such
remedy being in addition to and not in lieu of, any other rights and remedies to
which the other parties are entitled to at law or in equity.


17. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.


18. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.


(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.


(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.





--------------------------------------------------------------------------------



(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.


(d) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.


(e) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.















































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above specified.




COMPANY:


BIOHAVEN PHARMACEUTICALS, INC.




By:
Name: Declan Doogan M.D.
Title: Executive Chairman
EXECUTIVE:








/s/Kimberly Gentile
Kimberly Gentile
BIOHAVEN PHARMACEUTICALS, INC.By:/s/Declan Doogan M.D.By:/s/Kimberly
GentileName: Declan Doogan M.D.Kimberly GentileTitle: Executive Chairman








